Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 4, 2020.

Amendments
           Applicant's amendments, filed December, 2020, is acknowledged. 
	Applicant has amended claims 1-2.
	Claims 3-4 and 7 are cancelled.
	Claims 1-2, 5-6, 8-10 are pending.
Claims 1-2, 5-6, 8-10 are under examination. 
	

Priority
	This application is a National Stage of International Application No. PCT/JP2016/086930 filed December 12, 2016, claiming priority based on Japanese Patent Application No. JP2015- 244753 filed December 16, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). While a certified copy of the foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Claim Objections
The prior objection to claim 2, for improper use of acronyms, is withdrawn. Applicant corrected said deficiencies in papers filed December 4, 2020. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 5-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Niles et al. “Cyclic Olefin Polymers: Innovative Materials for High-Density Multiwell Plates”, ASSAY and Drug Development Technologies, Volume 6, Number XX, 2008, pages 1-14; in view of Invitrogen, “Cell Culture Basics: Handbook”, pages 1-55 (available online November 2014); Merten, Otto-Wilhelm “Cell Detachment”, In: Encyclopedia of Industrial Biotechnology: Bioprocess, Bioseparation, and Cell Technology, Ed. Michael C. Flickinger, 2010, 22 pages; and Minuth et al., “Advanced Culture Experiments with Adherent Cells: From single cells to specialized tissues in perfusion culture’’, 2011, Chapter 5, pages 72-82 (ISBN 978-3-88246-330-9); and as evidenced by Yamazaki, Masahiro “Industrialization and application development of cyclo-olefin polymer”, Journal of Molecular Catalysis A: Chemical 213 (2004) 81–87; Guckenberger Jr. “Bridging the gap between industry and academics to develop sample-to-answer methods for advancement towards personalized medicine”, doctoral thesis at the University of Wisconsin-Madison, 2016, pages 36-54 (chapter 3) and 74-82 (chapter 6); Kandanarachchi, WO2011127014A1 (published: 2011); and O'Neil et al., .
	Regarding claims 1 and 5, Niles teaches a method for culturing adherent cells, comprising:
	culturing the adherent cells in a liquid medium in a cyclic olefin polymer (COP), Zeonor 1420R, culture vessel (page 3, col. 2, “COP was selected as the base material for a new highdensity
multiwell plate by Aurora Biotechnologies (San Diego, CA)”; page 5, col. 2, “Table 2 shows the mechanical and thermal constants of the COP resin used in Aurora Biotechnologies plates (Zeonor 1420R, Zeon Corp., Tokyo, Japan)”; and Figure 5 on page 8, “Human embryonic kidney 293 cells cultured in a 3,456-well COP plate: (left) untreated and (right) corona-discharge-treated plate prior to cell culture.”).
	The Zeonor 1420R polymer used by Niles for the culture vessels is a hydrogenated ring-opening polymer of a norbornene-based monomer (claim 5), as evidenced by Yamazaki (see page 81, col. 2, “ZEON’s cyclo-olefin polymer is an amorphous polyolefin with a bulky ring structure in the main chain, based on DCPD as the main monomer saturating the double bond in norbornene ring-opening metathesis polymer with a substituent (R) by hydrogenation.”; and see Figure 1 and Table 1 on page 82 disclosing the structure of the norbornene-based polymers. See also Table 2 on page 83 specially disclosing Zeonor 1420R).

In papers filed December 4, 2020, Applicant amended claim 1 to recite “releasing the cells from the culture vessel only by liquid flow without adding a protease” (emphasis added). Niles does not teach dissociating (i.e. releasing) the adherent cells from the culture vessel. Prior to the effective filing date of the instantly claimed invention, Invitrogen is considered relevant prior art for teaching three procedures for dissociating adherent cells from culture vessel: (1) by shaking or rocking the culture vessel, or pipetting; (2) by scraping; and (3) by enzymatic dissociation (e.g. trypsinization) Gentle shaking or rocking of culture vessel, or vigorous pipetting”, …). With respect to procedure (1) taught by Invitrogen, the ordinary skilled artisan would reasonably expect that cells are released by the liquid flow generated by said shaking or rocking the culture vessel, or pipetting. See MPEP 2144.01. Thus, under the broadest reasonable interpretation, releasing cells by shaking or rocking the culture vessel, or pipetting, as taught by Invitrogen, reads on the instant recitation wherein the cells are released “only” by liquid flow without adding protease. Likewise, prior to the effective filing date of the instantly claimed invention, Merten teaches detachment of adherent cells by “fluid shear stress” (i.e. by liquid flow), as opposed to “scraping off” and enzymatic methods (see pages 13-14, subsection: Other Nonenzymatic Detachment Techniques; in particular, see “Finally, cell detachment can be provoked by fluid shear stress in in vitro cultivation systems. Fluid shear stress in general leads to alterations in growth rate, morphology, metabolism, and genetic expression, and can ultimately lead to cell detachment. Such effects are principally undesirable, but they can happen under nonoptimal culture conditions in reactor cultures”). In addition, prior to the effective filing date of the instantly claimed invention, Minuth teaches that cell adherence naturally decreases over longer culturing periods, and, given a long enough culturing period, a subpopulation of the cultured cells lose adherence to the culture vessel completely (page 82, “When Baby Hamster Kidney (BHK) cells are cultured for a short period of time, adherence at the bottom of the dish takes place (Fig. 34.1). In contrast, when the culture is performed for longer periods of time, the adherence on the bottom of the dish decreases and cells form aggregates (Fig. 34.2)”; Figure 34 on page 82, “After 13 days multiple cells do not show anymore contact to the bottom of the dish but are forming aggregates”). Thus, given a long enough culturing period, the ordinary artisan would expect to find at least a subpopulation of prima facie obvious to one of ordinary skill in the art to modify the method of culturing adherent cells, as taught by Niles, to further comprise a step of releasing the cells from the culture vessel only by liquid flow without adding a protease, as taught by Invitrogen, with a reasonable expectation of success because both Invitrogen and Merten teach releasing adherent cells only by liquid flow without adding a protease as a means of cell detachment. Furthermore, Minuth teaches that cell adherence to the culture vessel naturally decreases over prolonged cell culture, and therefore the ordinary artisan would expect to find at least a subpopulation of loosely adherent cells in the culture vessel given a long enough culturing period. An artisan would be motivated to modify the method of culturing adherent cells, as taught by Niles, to further comprise a step of releasing the cells from the culture vessel only by liquid flow without adding a protease, as taught by Invitrogen, in order to perform subculturing (i.e. passaging) (page 26, “Subculturing, also referred to as passaging, is the removal of the medium and transfer of cells from a previous culture into fresh growth medium, a procedure that enables the further propagation of the cell line or cell strain”).
	
	With respect to the limitation “the liquid flow being generated by an action applied to the cells by moving the liquid medium or a liquid constituting the liquid medium”, paragraph [0038] of the instant specification discloses that liquid flow can be generated by actions such as “inhalation and discharge by pipetting operation or the like, vibration and agitation by vortexing operation, ultrasonication or the like, and circulation using a small pump or the like”. Thus, the shaking or rocking of the culture vessel, or pipetting, as taught by Invitrogen, reasonably reads on the liquid flow being generated by the applied action of shaking or rocking of the culture vessel, or pipetting.

Regarding claim 8, Invitrogen teaches that the liquid flow is generated by pipetting operation (see page 30, “The first step in subculturing adherent cells is to detach them from the surface of the culture vessel by enzymatic or mechanical means”; and see first table on page 30, “Procedure: Shake-off; Dissociation Agent: Gentle shaking or rocking of culture vessel, or vigorous pipetting”).
Regarding claim 2, Niles teaches that the adherent cells are human embryonic kidney 293 cells (Figure 5 on page 8). Invitrogen teaches CHO cells for mammalian cell culture (see table on page 28, “Cell Line: CHO-K1”).
	Regarding claims 6 and 10, Yamazaki is a disclosure of the Zeon Corporation on its norbornene-based polymers under the trademarks Zeonor and Zeonex (see ABSTRACT; and page 82 “ZEON has two cyclo-olefin polymer products: ZEONEX®, marketed in 1991, and ZEONOR®, marketed in 1998”). Yamazaki does not disclose that Zeonor norbornene-based polymers, or specifically Zeonor 1420R, comprise polar groups. Figure 1 on page 82 shows synthesis of the norbornene-based polymers by ring-opening metathesis polymerization and hydrogenation, and Table 1 on page 82 discloses the structure of R groups R1 and R2 shown in Figure 1, which does not show polar groups. From Yamazaki’s disclosure, the ordinary artisan would reasonably expect that Zeonor norbornene-based polymers, and specifically Zeonor 1420R, do not have polar groups. See MPEP 2144.01.
In addition, the Zeonor 1420R polymer used by Niles for the culture vessels has a water contact angle between 85° and 110°, as evidenced by measurements made by Guckenberger (see 
Furthermore, it is the Examiner’s position that norbornene-based polymers that do not have a polar group inherently possess a water contact of 85 to 110 degrees. Kandanarachchi, WO2011127014A1 (published: 2011), discloses norbornene-based polymers with water contact angles below 85 degrees (see Table L-1, which discloses a water contact angle of 74 ° to 79° for norbornene-based polymer, HFANB). However, these norbornene-based polymers have polar groups (see paragraph [0092] starting on page 20). O'Neil et al., "Characterization of Activated Cyclic Olefin Copolymer: Effects of Ethylene/Norbornene Content on the Physiochemical Properties", ANALYST, 2016 November 28; 141(24): 6521-6532, discloses cyclic olefin copolymers (COC) varying in norbornene content from 35-60% (Table 2 on page 6522), which all have a native (i.e. prior to surface treatment) water contact angle between 85 and 110 degrees (Figure 1 on page 6525). Given these disclosures, and because water contact angle is a function of the hydrophobicity/hydrophilicity (i.e. polarity) of a polymer surface, it would be reasonable for the ordinary artisan to expect a norbornene-based polymer that does not have a polar group to inherently possess a native water contact angle between 85 and 110 degrees.
Regarding claim 9, Niles discloses using both untreated and corona-discharge-treated Zeonor 1420R plates (page 8, col. 2 “This is illustrated in Fig. 5, where human embryonic kidney 293 cells have been cultured on untreated and on corona-discharge-treated (but no further substrate preparation) 3,456-well COP plates. Under both conditions, the cells proliferated to similar densities on both treated and untreated surfaces”). Niles teaches that corona-discharge-treatment is performed to render the polymer surface more hydrophilic to promote adherence, as opposed to e.g., with a hand wand) will create sufficient reactivity for promoting the adherence and assembly of scaffolds.”).

Response to arguments: On page 7 of arguments filed December 4, 2020, Applicant states disagreement with Examiner’s characterizations of Niles because “Niles cultured the cells in standard polystyrene plasticware, then trypsinized to remove the cultured cells from the standard polystyrene plasticware, and diluted the removed cells in RPMI medium. Thereafter, the cells were seeded in the wells of the COP plate and further cultured there. It is noted that the cells were not removed or released from the COP plate.” Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that Niles is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). As set forth above, Niles is considered analogous prior art for teaching adherent cell culture using a COP plate (i.e. a norbornene-based polymer culture vessel). In addition, Examiner recognizes that Niles does not teach a step of releasing the cells from the COP plate. Rather, Examiner relies on Invitrogen to remedy said 
Applicant further argues that “Invitrogen teaches that the shake-off procedure such as gentle shaking or rocking of culture vessel, or vigorous pipetting is applicable to loosely adherent cells. Invitrogen further teaches that the enzymatic dissociation procedure which uses protease (trypsin or TrypLE™ dissociation enzyme) is suitable for strongly adherent cells” (page 7). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Applicant essentially argues that Invitrogen’s teaching of releasing adherent cells only by liquid flow without adding a protease is only applicable to “loosely adherent” cells, as opposed to “strongly adherent” cells. However, the instant claims merely recite “adherent” cells and does not recite “loosely” adherent cells or “strongly” adherent cells. Furthermore, Invitrogen’s teaching is also applicable to “mitotic” cells (see the first row of the first table on page 30). Both Niles and Invitrogen teach adherent cell culture. To the extent that Invitrogen’s teaching is limited to “loosely” adherent cells and “mitotic” cells, the ordinary artisan could select said cell types per Invitrogen’s teaching.
Applicant further argues that “there is no suggestion or motivation to modify the method of culturing adherent cells, as taught by Niles, which does not release the cells from the COP plate, to further comprises a step of releasing the cells from the culture vessel by liquid flow without adding a protease, as taught by Invitrogen, which does not use a norbornene-based polymer loosely adherent cells to arrive at the Applicant's method.” Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as indicated above, an artisan would be motivated to modify the method of culturing adherent cells, as taught by Niles, to further comprise a step of releasing the cells from the culture vessel by liquid flow without adding a protease, as taught by Invitrogen, in order to perform subculturing (page 26, “Subculturing, also referred to as passaging, is the removal of the medium and transfer of cells from a previous culture into fresh growth medium, a procedure that enables the further propagation of the cell line or cell strain”). In other words, an ordinary artisan would be motivated to release that adherent cells cultured on the COP plate in order to perform subculturing (i.e. passaging). Invitrogen teaches that “loosely” adherent and “mitotic” cells may be released only by liquid flow without adding a protease. The instant claims merely recite “adherent” cells and does not preclude “loosely” adherent and “mitotic” cells.
Applicant further argues that “the adherent state (loose or strong) of the cells to the COP plate is uncertain from the teachings of Niles and Invitrogen, there is not reasonable expectation of success for combining the methods of Niles and Invitrogen” (page 8). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the instant claims merely recite “adherent” cells and does not recite the strength of cell adherence. Furthermore, Invitrogen’s teaching is also applicable to “mitotic” cells (see the first row of the first table on page 30). Both Niles and Invitrogen teach adherent cell culture. To the extent that Invitrogen’s teaching is limited to “loosely” adherent cells and “mitotic” cells, the ordinary artisan could select said cell types, per Invitrogen’s teaching, to use in Niles’s adherent cell culture method. Moreover, as set forth above, Merten teaches detachment of adherent cells by “fluid shear stress” (i.e. liquid flow) and does not limit said teaching to “loosely adherent” and “mitotic” cells (see pages 13-14, joining paragraph, “Finally, cell detachment can be provoked by fluid shear stress in in vitro cultivation systems. Fluid shear stress in general leads to alterations in growth rate, morphology, metabolism, and genetic expression, and can ultimately lead to cell detachment. Such effects are principally undesirable, but they can happen under nonoptimal culture conditions in reactor cultures”). In addition, as set forth above, Minuth teaches that cell adherence naturally decreases over longer culturing periods, and, given a long enough culturing period, a subpopulation of the cultured cells lose adherence to the culture vessel completely (page 82, “When Baby Hamster Kidney (BHK) cells are cultured for a short period of time, adherence at the bottom of the dish takes place (Fig. 34.1). In contrast, when the culture is performed for longer periods of time, the adherence on the bottom of the dish decreases and cells form aggregates (Fig. 34.2)”; Figure 34 on page 82, “After 13 days multiple cells do not show anymore contact to the bottom of the dish but are forming aggregates”). Thus, given a long enough culturing period, the ordinary artisan would expect to find at least a subpopulation of loosely adherent cells in the culture vessel. 
Applicant further argues that “Niles fails to teach or even suggest the step of releasing the cells from the (norbornene-based polymer) culture vessel only by liquid flow without adding a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As set forth above, Niles teaches adherent cell culture using a norbornene-based polymer culture vessel, and Invitrogen teaches releasing adherent cells only by liquid flow without adding protease.


The prior rejections of the claims 1-2, 5-6, 8-10 under 35 U.S.C. 103 over Yoshikawa, Totani, Beaulieu, and Shunsuke, are withdrawn. In papers filed December 4, 2020, Applicant amended the independent claim 1 to recite releasing the cells from the culture vessel only by liquid flow without adding a protease, whereas Yoshikawa teaches releasing the cells using a “dissociation solution” containing a metal chelating agent or ornithine or a derivative thereof (see [0012-0013]).

Response to arguments: In papers filed December 4, 2020, Applicant argues that Beaulieu teaches that “pristine surfaces of most plastics are generally unsuitable for cell culture and therefore require modification” and that “Zeonor 1060R was exposed to oxygen plasma to reduce the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the independent claim, claim 1, does not recite that (1) the norbornene-based polymer vessel is “pristine” and (2) wherein the norbornene-based polymer vessel is not exposed to oxygen plasma treatment.
Applicant further argues that “cells of Beaulieu are relatively strongly adherent cells which, unlike the cells cultured by the Applicant's method which are adhered in a state of maintaining a relatively spherical shape, cannot be easily released by applying a small force by using only liquid flow” (page 10). Similarly, Applicant argues that “Totani fails to disclose that the adherent cells are adhered in a state of maintaining a relatively spherical shape, hence the cells can be easily released by applying a small force” (page 10). Applicant’s remarks have been carefully considered, but are not found persuasive. response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the independent claim 1 does not recite (1) the strength of cell adherence, (2) wherein the cells maintain a relatively spherical shape, and (3) applying a “small force” by using only liquid flow. In particular, the instant claims do not specify the amount of force generated by the liquid flow. Furthermore, paragraph [0038] of the instant specification discloses that liquid flow can be generated by actions such as “inhalation and discharge by pipetting operation or the like, vibration and agitation by vortexing operation, ultrasonication or the like, and circulation 


Citation of Relevant Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zeonor 1060R is the norbornene-based polymer used in the working examples of the specification, as disclosed in paragraph [0042]. Zeon, “Safety Data Sheet: Zeonor 1060R”, pages 1-11 (issued December 2017) evidences that the chemical composition of Zeonor 1060R is proprietary information (page 2).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633